Citation Nr: 1428913	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for diabetes mellitus, type II, to include as the result of exposure to herbicides.

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for atrial fibrillation to include as the result of exposure to herbicides and as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities to include as secondary to diabetes mellitus.

4.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection peripheral neuropathy of the bilateral lower extremities to include as secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran was afforded a Board hearing, held by the undersigned, in November 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.








FINDINGS OF FACT

1.  In a final rating decision dated in August 2005, the RO denied entitlement to service connection diabetes mellitus, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities.  The Veteran was notified of the denial by letter dated in August 2005, including his appellate rights, but he did not file an appeal.

2.  Evidence received since the August 2005 rating decision, while new, is cumulative in nature and fails to raise a reasonable possibility of substantiating the Veteran's claims for entitlement to service connection diabetes mellitus, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities. 


CONCLUSIONS OF LAW

1.  The unappealed August 2005 rating decision that denied service connection for diabetes mellitus, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

2.  The evidence received since the August 2005 rating decision is not new and material; the claim for entitlement to service connection for diabetes mellitus is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The evidence received since the August 2005 rating decision is not new and material; the claim for entitlement to service connection for atrial fibrillation is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The evidence received since the August 2005 rating decision is not new and material; the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The evidence received since the August 2005 rating decision is not new and material; the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In the instant case, the Veteran was provided general notice concerning the criteria to establish service connection in a March 2009 letter.  In that letter, the RO advised the Veteran of the basic criteria necessary to prevail on his claim, and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Here, the March 2009 letter provided adequate notice of what constitutes material evidence in the case at hand, which met the directives of Kent.  

The Board also concludes VA's duty to assist has been satisfied.  No additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a medical examination has not been performed, or medical opinion obtained, with respect to the Veteran's claims for service connection.  However, the Board finds that the evidence of record fails to demonstrate any link between any claimed disorder and his military service, to include as the result of exposure to herbicides, as discussed in detail below.  As such, a remand for an examination and/or opinion is not necessary to decide the Veteran's claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

The Veteran has claimed entitlement to service connection for diabetes mellitus, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities.  He contends that these diabetes and atrial fibrillation are the result of exposure to herbicides during his period of active duty during the Vietnam era, and that peripheral neuropathy (and possibly atrial fibrillation) is causally-related to diabetes.  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Further, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1974, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Service in the Republic of Vietnam includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313 (2013).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, diabetes shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  

According to the U.S. Court of Appeals for Veterans Claims (Court), pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In this case, the RO originally denied the Veteran's claims in August 2005.  His diabetes claim was denied because service treatment records were silent for such a diagnosis, and because the evidence of record failed to demonstrate in-country service within the Republic of Vietnam.  His cardiac claim was denied on the same grounds.  His neuropathy claims were denied after no such diagnosis was found during service, and because his diabetes claim was denied.  While the RO addressed direct service connection for each claim, is it important to note that the Veteran testified that none of these claimed conditions were present during service, and that he is seeking service connection secondary to herbicide exposure only (and secondary to a service-connected disability, should diabetes be granted).  See Transcript, p. 19.  The Veteran did not appeal the rating decision, and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

Since the prior final decisions, new evidence has been added to the claims file.  The new evidence consists of records from the Social Security Administration (SSA), private treatment records, a Board decision which granted service connection for diabetes resulting from service in Da Nang harbor for another veteran, ships logs from the U.S.S. Newport News, a report from the U.S. Army & Joint Services Records and Research Center (JSRRC), and a Board hearing transcript.  While VA private treatment reports were reviewed, these records do no provide a medical link between service, to include herbicide exposure, and any of the Veteran's claimed disorders.  The Board has also reviewed the ships logs and does not doubt that the Veteran was aboard the U.S.S. Newport News, nor does the Board question the location of the ship in Da Nang Harbor as relayed by the Veteran.

The Veteran's primary contention in this case is that he was exposed to herbicide agents while offshore of Vietnam during the Vietnam era while aboard the U.S.S. Newport News.  During his Board hearing, the Veteran testified that his ship was situated approximately 3-4 miles off of the coast.  While he admitted to having never set foot on land in Vietnam, he has proposed several alternate theories of direct herbicide exposure.  These include exposure to the air, which the Veteran presumed to have contained herbicide agents, exposure to helicopters and troops who had served within Vietnam (noting that they often shared the same mess areas), exposure to herbicides from fly-overs in Da Nang Harbor from planes carrying and spraying Agent Orange, and from exposure to unfiltered seawater which carried residuals of the herbicide.  To this last point, the Veteran pointed out that he was in charge of the distilling plant which pumped untreated seawater into the ship which was then distilled for drinking, and it was noted that this was his primary theory of exposure.  The Veteran acknowledged that no herbicides were stored aboard ship.  Significantly, all of these assertions were considered by the RO at the time of the last final denial in August 2005.

Also during the hearing, the Veteran's representative repeatedly quoted a report from the National Academy of Sciences (NAS), which indicated that it was generally acknowledged that estuary water became contaminated with herbicides and dioxin as a result of shoreline spraying and runoff, exposing veterans who did not serve on land.  It was also noted that in recent years concern has risen among personnel who served offshore.  See Transcript, p. 6, 8.  The Board notes that the second quote refers to concern among personnel, and not the scientific community.  The representative went on to say that a report from the Institute of Medicine (IOM) found that information to determine the extent of exposure experienced by blue water and Navy personnel was inadequate, but that there was possible exposure.  See Transcript, p. 8.  Despite the fact that the report was inconclusive, it was cited in support of the Veteran's claim on several occasions during the Board hearing.

The Veteran in this case is not legally-presumed to have been exposed to herbicide agents, to include Agent Orange, as there is no evidence of record to show that he set foot in Vietnam, or served within the "brown water" of its river system.  See 38 C.F.R. §§ 3.307(a)(6), 3.313.  The Board points out that a May 2009 Memorandum from the JSRRC indicated that numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents were reviewed.  To date, JSRRC has found no evidence that indicates Navy ships transported tactical herbicides (conceded by the Veteran) from the Unites States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, JSRRC could not document or verify that any shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  As such, the JSRRC was unable to provide evidence to support the Veteran's claim of exposure to herbicide agents while serving aboard a Navy ship near Vietnam.

Following this review, the Board finds no evidence to suggest that the Veteran was under the necessary circumstances to allow for Agent Orange exposure for VA purposes.  It has been determined that the Veteran did not serve in the Republic of Vietnam, nor did he go there on assignment, nor did he serve on the perimeter of the Ubon Air Force base or have a military occupational specialty (MOS) which would have placed him on the perimeter of this base.  Had such service been demonstrated, diabetes would have been presumptively-associated with such herbicide exposure.              38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  Here, that is simply not the case.  The Board has reviewed all service treatment records and personnel records on file.  There is no indication that the Veteran served in the Republic of Vietnam during the Vietnam era, and his current contentions are the same as those proffered when his claims were previously considered and denied in August 2005.

Also in support of his claim, the Veteran submitted a prior Board decision, pertaining to another veteran, which granted a claim for service connection for diabetes due to service within Da Nang harbor during the Vietnam era.  In that case, like this one, it was undisputed that service was outside the territorial boundaries of the Republic of Vietnam, and as such the presumptions associated with that service were inapplicable.  In that case, the Veterans Law Judge (VLJ) determined on her own accord that Da Nang Harbor was within the territory of Vietnam.  She reasoned that the harbor is well-sheltered and surrounded on three sides by the shoreline of Vietnam, and that it was near-totally surrounded by land.  The Veteran argues that his circumstances in Vietnam were very similar, and the Board certainly acknowledges his contention.

Unfortunately, that prior VA decision is not controlling in this matter.  Furthermore, the VA Adjudication Procedure Manual, M21-1MR provides that when a Veteran claims exposure to herbicides during service aboard a Navy ship that operated on the offshore waters of Vietnam, exposure to Agent Orange should be presumed if the ship operated temporarily on Vietnam inland waterways.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10.k.  Pertinently, VA has also issued Training Letter (TL) 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010), which provides that, when evaluating deck log information, adjudicators should look for statements such as "maneuvering at various speeds into . . ." and references to such locations as "Cua Viet River," "Saigon River," "Mekong River Delta," and "Ganh Rai Bay" or "Rung Sat Special Zone," keeping in mind that anchoring in one of these locations is not the same as anchoring in an open deep-water port.  

Rather, "these are inland waterways and the presumption of exposure applies to any anchorage associated with them."  Crucially, according to TL 10-06, when deck logs refer to entering or anchoring in the "mouth" of one of these locations, or any other identifiable river location, VA's compensation and pension (C&P) service "has determined that this is sufficient to establish service on the inland waterways."  Indeed, TL 10-06 states that "[i]t is not practical to establish a bright dividing line between a river entrance and the South China Sea. Therefore, the benefit-of-the-doubt doctrine is applicable and evidence of the vessel's presence in a river's mouth is sufficient to establish the presumption."

This is not the case here.  While inland waterways are not defined in VA regulations, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

In summation, there is no medical evidence of record linking any claimed condition to the Veteran's period of active duty.  As to the Veteran's statements in support of his claim, to include his hearing testimony, the Board has examined these documents and understands the Veteran's frustration in this matter.  However, these statements are found to be cumulative of his previous contentions, and the evidence submitted does not establish or help to establish that he was in country, on inland waterways, or directly exposed to herbicides while aboard the U.S.S. Newport News.  There is simply no evidence of record, to date, to support the Veteran's contentions, that is new and material.  VA and private medical records do not support any direct link to service for any claimed disorder, nor any relationship to exposure to herbicide agents.  Even if the Board were to presume actual exposure, which it explicitly does not, there is no medical evidence of record linking any exposure from personnel, helicopters, or seawater to any claimed condition.  

Furthermore, a report from the JSRRC indicates that presumptive service connection for diabetes is not warranted in this case, and therefore service connection is not warranted to those issues claimed as secondary to diabetes.  The Board also points out that atrial fibrillation is not presumptively-associated with herbicide exposure.  Here, the Veteran has acknowledged that he never stepped foot within the Republic of Vietnam, and reports from the IOM and NAS used to support his claim are ultimately equivocal and inconclusive.  As such, there is no additional evidence of record to demonstrate presumptive exposure, no evidence of record to support actual exposure, and no evidence of record linking any such exposure to any claimed disorder.

As noted, evidence is material only if it is relevant to and probative of an issue that was a specific basis for denial of the last final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  While there is a "low threshold" for determining that additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim, it is a threshold, and in the absence of any new evidence to show that the Veteran has current disorders which are linked to his period of active service, new and material evidence has not been received which addressed any basis for the prior, final decision.  Therefore, the claims for entitlement to service connection for diabetes, atrial fibrillation, and peripheral neuropathy of the upper and lower extremities are not reopened.




ORDER

New and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for diabetes mellitus, type II, to include as the result of exposure to herbicides; reopening of the claim is denied.

New and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for atrial fibrillation to include as the result of exposure to herbicides and as secondary to diabetes mellitus; reopening of the claim is denied.

New and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for atrial fibrillation to include as secondary to diabetes mellitus; reopening of the claim is denied.

New and material evidence has not been received sufficient to reopen the claim for entitlement to service connection for atrial fibrillation to include as secondary to diabetes mellitus; reopening of the claim is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


